Title: To Benjamin Franklin from Francis Dana, 22 October [i.e., 2 November] 1782
From: Dana, Francis M.
To: Franklin, Benjamin


Sir
St: Petersbourg Octr. 22d. 1782. OS.[i.e., November 2, 1782]
As it may be proper you shou’d be acquainted with the contents of the enclosed letter to Mr: Morris, I take the liberty to send it to you open, and to request you, after you have read it, to close it and to forward it by the earliest opportunity.
I am, Sir, with much respect and esteem, your most obedient humble Servant
His Excellency Benja: Franklin Esqr: Minister Plenipotentiary &c
